DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.  Claims 4, 6 and 19 were cancelled.  Claims 1 was amended.  New claims 21-23 were added.

Claim Rejections - 35 USC § 112
In view of Applicant’s cancellation of claims 6 and 19, the Examiner withdraws the previously set forth rejection of claims 6 and 19 under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claim 1 and cancellation of claim 4, the Examiner withdraws the previously set forth rejection of claims 1-5, 7, 9, 10, 12-18 and 20 under 35 U.S.C. 103 as being unpatentable over Yokota as detailed in the Office action dated April 26, 2022.

In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Yokota in view Saegusa as detailed in the Office action dated April 26, 2022.

In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Yokota in view of Yamada as detailed in the Office action dated April 26, 2022.

Claims 1-3, 5, 7, 9-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (hereinafter “Katayama”) (U.S. Pub. No. 2011/0003209A1).
Regarding claims 1, 15, 17, 21 and 23, Katayama teaches a first separator having an insulator layer (single layer; no separator substrate) containing a fibrous material (A), insulating inorganic fine particles (B), and a binder (C) (see paragraph 32).  It is desired that an amount of fibrous material (A) contained in the separator is 10% by volume or more and 70% by volume or less (see paragraph 41).  Exemplary fibrous materials include cellulose (see paragraph 39).  It is desired that the content of the inorganic fine particles (B) in the separator is at least 20% by volume and not greater than 70% by volume (see paragraph 60).  Exemplary inorganic fine particles include Al2O3 (see paragraph 43).  Exemplary binders include polyvinyl pyrrolidone (see paragraph 62).
Cellulose is known to have a density of 1.5 g/cm3.  Al2O3 is known to have a density of 3.95 g/cm3.  Polyvinyl pyrrolidone may have a density of approximately 1.2 g/cm3.
Given a first exemplary separator containing 10% by volume cellulose, 70% by volume of Al2O3, and 20% by volume of polyvinyl pyrrolidone, the cellulose fiber constitutes approximately 4.7% by weight of the separator, and the Al2O3 particles constitute approximately 87.6% by weight of the separator.  Given a second exemplary separator containing 70% by volume cellulose, 20% by volume Al2O3, and 10% by volume polyvinyl pyrrolidone, the cellulose fiber constitutes approximately 53.6% by weight of the separator, and the Al2O3 particles constitute approximately 40.3% by weight of the separator.  
Thus, in view of the exemplary separator compositions described above, the fibrous material (A) may be present in an amount between approximately 4.7% by weight and approximately 53.6% by weight, and the inorganic fine particles (B) may be present in an amount between approximately 40.3% by weight and approximately 87.6% by weight.  It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Regarding claims 2, 3, 13, 14 and 16, as discussed above, Katayama teaches that the fibrous material (A) may comprise cellulose.  The fibrous material further comprise two or more materials including aramid materials (see paragraph 39).  The diameter of the fibrous material (A) may be 0.01 to 5 µm (nanofibers; microfibers).
Regarding claims 5 and 18, Katayama teaches that the separator may have a thickness of 20 µm (see paragraph 131).
Regarding claims 6 and 20, as discussed above, Katayama teaches that the binder (C) may comprise polyvinyl pyrrolidone (see paragraph 62).
Regarding claim 9, as discussed above, Katayama teaches that the inorganic fine particles may comprise Al2O3 (dielectric constant of 1 or more).
Regarding claim 10, Katayama teaches that the insulator layer may be obtained by dispersing the fibrous material (A) and the inorganic fine particles (B) uniformly and binding them with the binder (C) so as to form a sheet (see paragraph 86).
Regarding claims 11 and 22, Katayama teaches that thermal melting fine particles (E) having an adhesive property (adhesive material having improved adhesive force when melted) may be included in the binder (C) (see paragraph 63).
Regarding claim 12, Katayama teaches that the separator may be utilized in a lithium secondary battery including a negative electrode, a positive electrode, and an organic electrolyte solution (see paragraph 22).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama as applied to claims 1-3, 5, 7, 9-18 and 20-23 above, and further in view of Saegusa et al. (hereinafter “Saegusa”) (U.S. Pub. No. 2016/0093858A1, already of record).
Regarding claim 8, Katayama does not explicitly teach the claimed additional binder materials.
Saegusa teaches that xanthan gum is known in the art as a resin material suitable for binding inorganic particles in a battery separator (see paragraph 30).  It would have been obvious to one of ordinary skill in the art to have utilized the xanthan gum of Saegusa in combination with the binder materials of Yokota because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-18 and 20-23 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727